Citation Nr: 0415252	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension on account of the need 
for aid and attendance of another, or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims special monthly pension benefits on 
account of aid and attendance or being housebound.  Review of 
the record shows that the only medical evidence regarding his 
disabilities is a September 2002 aid and attendance 
examination performed by his private physician.  Numerous 
disabilities are listed, including congestive heart failure, 
hypertension, hyperlipidemia, arthritis, diabetes mellitus, 
and prostate cancer.  Specific information regarding these 
disabilities has not been included.  As housebound benefits 
may be granted on disability rating alone, it is believed 
that additional information is needed prior to appellate 
review.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should arrange for the veteran 
to undergo a general medical examination 
and an examination for aid and attendance 
and housebound benefits by VA.  All 
indicated studies should be performed.  
The claims folder should be made 
available for review in connection with 
this examination.  The examiner should be 
requested to render an opinion regarding 
the veteran's ability to function and to 
provide a complete rationale for all 
conclusions reached.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  A percentage disability rating 
should be assigned for each disability 
diagnosed.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




